Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 2, 6, and 10 are objected to because of the following informality: the second limitation recites “establishing mapping relationship between documents and document content categories by using the document historical statistical data” but there is no prior reciting of documents, creating an antecedent basis issue.

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the limitations recites “a weighted sum of the cumulative download amount and cumulative revenue is the largest” or “the cumulative download amount is the largest” or “the cumulative revenue is the largest.”  “Largest” is a comparative term for items in a set but, because each limitation only recites the one quantity (a weighted sum or the cumulative download amount or the cumulative revenue) there is no comparison made.  Examiner found support for this subject matter in the specification paragraphs 0043-0045 and it is likewise unclear (is a weighted sum the largest under a certain condition?  is a weighted sum the largest as compared to other quantities?).  Thus the metes and bounds of these claims is unclear and the claims are indefinite.

Rejections under 35 U.C.S. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berent (US 9,357,178), listed in Applicant’s Information Disclosure Statement dated 11/19/21.
With respect to claims 1, 5, and 9, Berent teaches:
obtaining a to-be-classified document (column 2 lines 31-41 obtain to-be-classified videos); 
determining a target document content category corresponding to the to-be-classified document (column 2 lines 31-41 determine revenue category for videos); 
obtaining a target document type of the to-be-classified document by using a pre-built document classification model and the target document content category (column 2 lines 31-41 obtain target document type of a high/low revenue category for videos using  a model (revenue predictor model estimator) for revenue); wherein the document classification model represents mapping relationship between a first object and a document type, the first object comprises document content category and document feature parameters, the document feature parameters under the target document type meet preset requirement (column 2 lines 31-41 mapping revenue per impressions/views of video, also column 2 lines 13-31); 
recommending the target document type (column 2 lines 31-41 invite uploader to monetize videos (recommending)).
With respect to claim 5, Berent teaches at least one processor (figure 4 processor 402, columns 12-13 lines 55-4) and a memory communicatively connected to the at least one processor storing instructions executable (figure 4 memory 404, 406, storing executable instructions column 13 lines 5-14).
With respect to claim 9, Berent teaches a non-transitory computer-readable storage medium storing computer instructions (figure 4 storage 406, column 112 lines 35-42, 55-61).
With respect to claims 2, 6, and 10, Berent teaches:
obtaining document historical statistical data column 2 lines 13-22 obtain historical revenue data for videos); 
establishing mapping relationship between documents and document content categories by using the document historical statistical data (column 3 lines 60-65 map features of videos and revenue for said videos); 
according to document feature parameters and a document type of each document in the document historical statistical data as well as the mapping relationship between documents and document content categories, building the document classification model (column 3 lines 60-65 using revenue data, features of videos, column 3 lines 49-54 monetized and non-monetized videos used in training set for building model, also columns 3-4 lines 66-11, column 2 lines 49-57 features of monetized videos (document feature parameters), column 3 lines 41-49 features of non-monetized videos).
With respect to claims 3, 7, and 11, Berent teaches wherein the document feature parameters comprise at least one of the following: a cumulative download amount and cumulative revenue (columns 2-3 lines 62-7 features include uploader data viewer information (download amount), also column 2 lines 49-57, column 3 lines 21-30, 41-49).
With respect to claims 4, 8, and 12, Berent teaches:
wherein in the case where the document feature parameters comprise the cumulative download amount and the cumulative revenue, the preset requirement comprises: a weighted sum of the cumulative download amount and cumulative revenue is the largest; or, in the case where the document feature parameters comprise the cumulative download amount, the preset requirement comprises: the cumulative download amount is the largest (inherent that only one amount will always be the largest, example in column 6 lines 15-19); or, in the case where the document feature parameter comprises the cumulative revenue, the preset requirement comprises: the cumulative revenue is the largest.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Singuru (US 20190251193) teaches managing redundant, obsolete, and trivial (ROT) documents, classifying said documents using a confidence score, a classification model, document features/attributes, and a document history (paragraphs 0006, 0019, 0035-0038 figure 4); and 
	Lunde (US 20090192979) teaches classifying and storing a plurality of computer files using file attributes and file content that are indexed, wherein computer files are used to train a classifier model for classifying the files (paragraph 0008, 0025-0035 figure 2).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/18/22